Case 12-73375-lrc      Doc 62    Filed 06/11/21 Entered 06/11/21 08:55:35        Desc Main
                                 Document      Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION



 IN RE:                                     ) CASE NUMBER: 12-73375-LRC
   DANIEL LEON WATKINS                      )
   DONNA KAY WATKINS                        ) CHAPTER 7
                                            )
                                            )

                      DEBTOR(S)


          WITHDRAWAL OF TRUSTEE’S REPORT OF NO DISTRIBUTION



       COMES NOW, John Lewis, Jr., appointed as successor trustee of the estate of the above-

named debtor and hereby withdraws the Report of No Distribution filed on November 13, 2012

by predecessor Trustee Janet Watts.

Dated: 6/11/2021



                                                   /s/ John Lewis Jr.
                                                   John Lewis Jr., Trustee
                                                   GA Bar No. 450880
                                                   Chapter 7 Trustee
                                                   1230 Peachtree Street
                                                   Suite 1200
                                                   Atlanta, GA 30309
                                                   (470) 867-6003
                                                   jolewis@shb.com
Case 12-73375-lrc       Doc 62     Filed 06/11/21 Entered 06/11/21 08:55:35           Desc Main
                                   Document      Page 2 of 2



                                 CERTIFICATE OF SERVICE


       I certify that on June 11, 2021, I caused a copy of this withdrawal to be served by first

class, United States mail service, with adequate postage to ensure delivery to:

Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

Daniel Leon Watkins
4521 Crossgate Road
Chester, VA 23831

Donna Kay Watkins
4521 Crossgate Road
Chester, VA 23831

Howard P. Slomka
Slipakoff & Slomka, PC
Suite 391
6400 Powers Ferry Road NW
Atlanta, GA 30339




                                                     /s/ John Lewis Jr.
                                                     Trustee




                                                 2
